DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group 1 (laser device/system: claims 1-21 and 32-39) and Species A3 (Laser System: Fig. 8A), Species B1 (Scope: Fig. 4A) and Species C2 (Multi-Fiber Accessory: Fig. 8C), reading on claims 1-14, 16-21 and 32-39 in the reply filed on 9/7/2022 is acknowledged.  The traversal is only related to the restriction of groups 1 and 2 (not the species); the traversal is on the ground(s) that there is no search burden.  Specifically, applicant argues “claim 1 is limited by the specifically configured electrosurgical energy system (such that the energy is generated for delivery to a body of the subject) and the specifically configured controller circuit (such that it can identify the target in a human body). With these specifically configured components, the claimed system has a narrowly defined scope, and is not designed to deliver radiation to any arbitrary object in industrial laser applications.”  Therefore, it is seemingly applicant’s position that the examiner’s interpretation that the device can be used to deliver energy to targets other than the human body is incorrect. This is not found persuasive because as emphasized above (with bolded/underlined words), applicant’s argument relate to the intended use of the device.  While the electrosurgical device is intended to be used to treat the human body, it by no means precludes use on other/different targets.  There is no specific structure or structural configuration of the claimed device that would require/limit the device to be used solely on the body.  While the claims recite the device’s intended application/use, i.e. surgery, and the material/article to be acted upon, i.e. human body, this intended use is given minimal patentable weight in terms of a device (as compared to a method claim).  Applicant is reminded that 1. "Apparatus claims cover what a device is, not what a device does."; MPEP 2114 and 2. “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”; MPEP 2115.  Therefore, the examiner maintains that the device CAN be used to deliver energy to a completely different target.  Furthermore, this difference in interpretation between a device having an intended use (e.g. surgery) to act upon a specific article/material (e.g. human body) leads to a serious search burden, as this device could be used in a completely different environment/application.  Therefore, a much broader search is required to ensure that the claimed device does not exist in a different type of application/environment. 
Applicant is seemingly arguing that another device would only infringe when it’s used to treat the body.  The examiner disagrees, as the claimed structure, i.e. an energy source (laser), a spectroscopic sensor and a controller to determine the target of the delivered energy can be used in any number of applications.  The examiner maintains the position that a device with the same claimed structure can be used in different (non-surgical) applications. It is emphasized that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  Since it’s entirely possible that a laser source with a spectroscopic feedback used to identify the target of the laser energy can be used in a completely different field/environment/application (other than surgery of the human body), then it’s clear that the claimed device can be used for a completely different method.  Furthermore, finding the claimed device (used in a different field/environment/application) would require a different, e.g. broader, search encompassing different/more CPC symbols, as well as a completely different search strategy/queries than a search for the claimed method, which specifically requires treating the human body. 
The requirement is still deemed proper and is therefore made FINAL.  Applicant is reminded of the rejoinder process for such groups of invention.
Claims 15 and 22-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. 

Claim Objections
Claims 15 and 22-31 are objected to because of the following informalities:  The status identifiers for these claims is incorrect; they should be identified as “withdrawn” not “original”.  Appropriate correction is required.
Claim 39 is objected to because of the following informalities:  The last “wherein” clause is redundant/repetitive as this exact same wherein clause already exists in the claim.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 and 16-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitation of “an electrosurgical energy system configured to generate electrosurgical energy for delivery to a target in a body of a subject” is not fully supported.  First, it appears as if applicant is using the term “electrosurgical” contrary to its accepted/common meaning without providing an explicit definition within the specification (See 112, 2nd below).  It is noted that “electrosurgical” is known in the art to be the cutting and coagulation of tissue using high-frequency electrical current, e.g. RF energy.  Applicant has provided no definition within their specification that would preclude the claimed “electrosurgical energy system” from encompassing the use of electrical/RF energy.  However, applicant specification only describes the use of laser energy; there is literally no discussion of electrical/RF energy being used for the treatment.  Since applicant has provided no details/explanation as to how the claimed invention would operate/function with an electrical/RF energy source and the claims (as currently written) are broad enough to encompass electrical/RF energy, the examiner contends that at the very least applicant does not have possession of the full scope of an electrosurgical energy system.  Furthermore, the examiner would contend that applicant doesn’t have possession of an “electrosurgical energy system” at all, as no electrical/RF energy source is disclosed. 
Applicant is reminded that “the written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. ‘Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement.” Also, “An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated.” See MPEP 2163.  In the instant case, applicant has not sufficiently described HOW the device would operate with the broad genus of an electrosurgical system, instead the specification only supports how the device would work with a laser system. 
Regarding claim 2, this claim seemingly attempts to address this issue by reciting “the electrosurgical energy system includes a laser system configured to generate a laser beam for delivery to the target in the body of the subject, and the energy parameter setting includes a laser parameter setting”, but because it’s unclear if this laser source IS the electrosurgical energy system, i.e. the laser is the electrosurgical energy, or if this is just an additional energy source, the written description issue remains. 
Furthermore, the limitation “a controller circuit configured to: receive a signal reflected from the target in response to electromagnetic radiation produced by a light source; generate one or more spectroscopic properties from the received reflected signal; identify, using the one or more spectroscopic properties, the target as one of a plurality of structure types with respective distinct compositions” fails the written description requirement.  First and foremost, applicant’s claims recite only a “controller circuit” that performs all of these functions.  Therefore, the scope of this claim encompasses a singular electronic circuit (alone) that can perform all of these functions.  However, applicant’s specification does not support this claimed scope.  It is abundantly clear that applicant possesses a “laser feedback control system” (200) with many components including a spectroscopic sensor (242), feedback analyzer (240), memory (250) and laser controller (260) that all cooperate together to perform the recited functions.   The examiner contends that there is a huge difference between a control system (with sensors/detectors, feedback analyzer and a laser controller) and a control circuit.  As currently written, the claims do not require any sort of spectroscopic sensor.  It’s unclear how a control circuit (on its own) can receive a reflected light signal and generate one or more spectroscopic properties from this reflected light signal without a spectroscopic sensor.  Applicant has not explained how a control circuit on its own can perform these functions, as it is seemingly impossible without the other components, e.g. sensors, analyzers, etc.; see MPEP 2161.01 and 2163. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claim 1] The term “electrosurgical energy system” is being used contrary to its ordinary meaning.  As discussed above, it is well understand that “electrosurgery” refers to the use of electrical/RF energy to perform surgical procedures.  However, applicant’s specification only discloses the use of a laser source as the treatment energy that performs the surgical application.  It is emphasized that electrical/RF energy is never mentioned/discussed with regards to the treatment energy.  Based on this, it seems as if applicant is intending to redefine the normal/ordinary/accepted definition of what is encompassed by “electrosurgical” without providing an explicit definition within their specification.  A POSITA would not readily recognize/understand a laser to be an electrosurgical energy source, however that appears to be applicant’s intention.  Therefore, it is unclear what the scope of an “electrosurgical energy system” is.  Is it an electrical/RF energy source which is the accepted/ordinary meaning, but never once discussed by applicant or is it a laser system that is not readily understood to be an electrosurgical system even though this is the only type of treatment energy source disclosed by applicant?   
MPEP 2173.03 states “A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty.”  For examination purposes, the examiner will interpret an electrosurgical energy system to include/encompass as a laser source, as this is consistent with applicant’s specification. 
Regarding claim 2, this claim seemingly attempts to address this issue by reciting “the electrosurgical energy system includes a laser system configured to generate a laser beam for delivery to the target in the body of the subject, and the energy parameter setting includes a laser parameter setting”, but because it’s unclear if this laser source IS the electrosurgical energy system, i.e. the laser is the electrosurgical energy, or if this is just an additional energy source, the indefiniteness issue remains.
Furthermore, the limitation “a controller circuit configured to: receive a signal reflected from the target in response to electromagnetic radiation produced by a light source; generate one or more spectroscopic properties from the received reflected signal; identify, using the one or more spectroscopic properties, the target as one of a plurality of structure types with respective distinct compositions”.  As explained above, it’s unclear how a control circuit on its own can perform all of these claimed functions.  At the very least, a spectroscopic sensor is seemingly required, but because it’s not claimed, it’s unclear how to interpret the claimed controller circuit.  For examination purposes, the examiner will interpret the claimed controller circuit as a laser control feedback system (similar to applicant’s disclosed 200) including at the very least a spectroscopic sensor (242) and laser controller (260). 
Lastly, the limitation “receive a signal reflected from the target in response to electromagnetic radiation produced by a light source” is indefinite as it’s unclear if a light source is being positively claimed.  Specifically, it’s unclear how a control circuit can receive a signal reflected from the target in response to electromagnetic radiation produced by a light source if a light source is not required.  In terms of the independent claim, the examiner interprets this as a purely functional limitation, and no light source is required.  However, this issue becomes even more confusing when considering dependent claim 19.  Specifically, dependent claim 19 seemingly serves to further limit the unclaimed/unrecited light source by further defining its emission wavelengths.  At least in claim 19, it seems as if applicant’s intention is for an electromagnetic/light source to be positively required/recited, however that is simply not the case.   Specifically, further limiting the structure of an element that is not required/recited is confusing as to whether the claimed scope requires the light source or not. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 10, 11, 13, 16-19, 21, 32-36 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0289937 to Chia et al.
[Claims 1, 2 and 5] Chia discloses an electrosurgical treatment system (Figs. 1 and 2), comprising: 
an electrosurgical energy system (laser generator 102) configured to generate electrosurgical energy (laser energy 104) for delivery to a target in a body of a subject (targeted stone 120); and 
a controller circuit (including stone analyzer 170, controller 122 and memory 124) configured to: 
receive a signal reflected from the target in response to electromagnetic radiation produced by a light source (“a strong plasma effect is generated using the laser energy 104, such as the high frequency pulse train 130 described above. This plasma effect is used by the LIBS 184” Par 0059); 
generate one or more spectroscopic properties from the received reflected signal (“the stone analyzer 170 comprises a Laser Induced Breakdown Spectrometer (LIBS) 184 configured to perform laser induced breakdown spectroscopy on a targeted stone 120” Par 0059); 
identify, using the one or more spectroscopic properties, the target as one of a plurality of structure types with respective distinct compositions (“output a spectrometer reading indicative of a composition of the targeted stone 120….In some embodiments, the output composition of the targeted stone 120 is used to identify a type of the targeted stone 120” Par 0059); and 
determine an operating mode of the electrosurgical energy system based on the identification of the target, the operating mode including delivery or withhold delivery of the electrosurgical energy, or an energy parameter setting for the electrosurgical energy system (“In some embodiments, the controller 122 determines the laser treatment to be performed to fragment the stone 120 based on the identified type of stone. In some embodiments, one or more of these characteristics are mapped in the mapping 172 to laser energy settings, such as a pulse repetition rate, for generating laser energy 104 tuned to fragment the stone 120.” Par 0059).
[Claim 3] This claim merely details the inherent operation of any spectroscopic detection; (See https://en.wikipedia.org/wiki/Laser-induced_breakdown_spectroscopy and https://en.wikipedia.org/wiki/Atomic_emission_spectroscopy).  
[Claim 4] As discussed above, Chia discloses identifying the type of calculus by its composition, this is interpreted as identify the target as a calculus structure.  It is 
emphasized that the claims only require identification of “one of” a calculus or anatomical structure. 
[Claim 10] As discussed above, Chia discloses selecting specific laser parameters, i.e. operating mode, based on an identified calculus.  is emphasized that the claims only require identification of “one of” the first/second/third modes.  
[Claims 11, 13 and 16] Chia discloses a laser probe (116, Fig. 2), specifically an endoscope (Par 0033), that transmits the return/reflected light from the target (120) to a spectroscopic sensor (184) via a first optical pathway (118; Pars 0034 and 0059) and delivers treatment laser energy (104) via a separate/second optical pathway (laser probe 108).  It is noted that the stone analyzer (170), controller (122) and memory (124) are all coupled/attached to the endoscope/laser probe (Fig. 1); the examiner considers this an endoscope including a controller circuit.  This is similar to how applicant’s control circuit (610, Fig. 8A) is separate/external from but coupled/attached to the endoscope (810)
[Claims 17 and 18] This is seemingly an inherent feature of all spectroscopic feedback that involves optical fibers, as the outer diameter and angle of protrusion of the optical fiber inherent effects the intensity of the reflectance signal.  Applicant seemingly admits the inherent relationship/correlation themselves “for example, an outer diameter of the laser fiber 512 or an outer diameter of a separate optical pathway for transmitting the spectroscopic signal reflected from the target to the spectrometer 611, or an angle of protrusion of said fiber or pathway from the endoscope 510, may affect the intensity of reflected signal.”  Therefore, the information regarding the optical fiber’s diameter and angle of protrusion are inherently used when generating the spectroscopic properties as these structural characteristics inherently affect the intensity of the signal and therefore affect the spectroscopic reading.  If applicant disagrees with the examiner’s position of inherency, see 103 below. 
[Claim 19] Chia makes it clear that the laser (102- emitting laser beam 104) is the light source that generates spectroscopic information about the target (Par 0059). Chia discloses that laser source (102) is an infrared laser (Pars 0003 and 0032), but could also include visible light (Par 0042). 
[Claim 21] Chia discloses an imaging sensor (imager 174; Par 0057)
[Claims 32 and 33] All of the claimed functions/operations in this claim are addressed above, in relation to claims 1 and 2.  Furthermore, Chia discloses that any/all of the disclosed operations/functions of the device can be implemented by computer program instructions stored on a non-transitory machine readable storage medium (Pars 0027-30, 0035).  
[Claim 34] See explanation for claim 3 above.
[Claim 35] See explanation for claim 4 above
[Claims 36] See explanation for claim 5 above
[Claim 39] See explanation for claims 17 and 18 above.

Claims 1-3, 7-11, 13-21, 32-34, 37 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0018807 to Kircher.
[Claims 1 and 2] Kircher discloses an electrosurgical treatment system (Figs. 24A and 27-28; Pars 0236-260), comprising: 
an electrosurgical energy system (ablation laser/CO2 laser 2706 or 2802) configured to generate electrosurgical energy for delivery to a target in a body of a subject (target 2715 or 2814); and 
a controller circuit (including detector and Raman analyzer 2705/2806 and controller which is not shown; Par 0245) configured to: 
receive a signal reflected from the target in response to electromagnetic radiation produced by a light source (“detecting a signal from target” Par 0238 OR “returned light” Par 0243); 
generate one or more spectroscopic properties from the received reflected signal (Raman spectral analysis via Raman analyzer; Par 0236); 
identify, using the one or more spectroscopic properties, the target as one of a plurality of structure types with respective distinct compositions (“specific type of tissue or tumor” Par 0248; “Raman signatures of tissues have shown promise in distinguishing malignant tissues from benign ones” Pars 0118; See also Pars 0124 and 0289-303); and 
determine an operating mode of the electrosurgical energy system based on the identification of the target, the operating mode including delivery or withhold delivery of the electrosurgical energy, or an energy parameter setting for the electrosurgical energy system (“Upon determination that a Raman signature is present, the Raman analyzer 2806 triggers a signal to the controller or the ablation laser 2802 to elevate the output power level of the laser for a pre-defined period to ablate the tissue sample 2814… The ablation power level and exposure time may be a function of the tissue type and density, the depth of the intended ablation, the type of Raman reporter, and the wavelength of outputted excitation light sources” Par 0245; See also Pars 0063-64 and 0136 which discuss automated removal of tissue based on the identified tissue type).
	[Claim 3] Kircher discloses Raman Spectroscopy which inherently functions in the claimed manner (See Pars 0052, 0118-136, 0144-0145 and 0266-267)
	[Claims 7-10] Kircher discloses classifying the target as one of a plurality of tissue types, specifically identifying both healthy/benign/non-treatment tissue and diseased/cancerous/malignant/treatment, and delivering the ablation/treatment laser to the cancerous/malignant/treatment tissue and withholding delivery of the laser ablation/treatment laser to healthy/benign/non-treatment tissue (Par 0136; see also Pars 0063-64 and 0245).  The delivery and withholding of delivery depending on whether the tissue is cancerous or healthy is considered a second and third operating mode. 
[Claims 11, 13, 14 and 16] Kircher discloses that the instrument can be an endoscope (Pars 0019 and 0254) with optical pathways to transmit one or more of the laser beam, the signal reflected from the target, or the electromagnetic radiation produced by the light source (Figs. 27-28 and Par 0267).  Fig. 28 discloses a single pathway (2804) for delivering both the treatment laser (2802) and return/reflected light to the detector (2806).  Fig. 27 shows two separate pathways (2702/2708 and 2703/2709), one for delivering the laser energy (CO2 laser 2706) and one for the return/reflected light back to the detector (2705)
[Claims 17-18] This is seemingly an inherent feature of all spectroscopic feedback that involves optical fibers, as the outer diameter and angle of protrusion of the optical fiber inherent effects the intensity of the reflectance signal.  Applicant seemingly admits the inherent relationship/correlation themselves “for example, an outer diameter of the laser fiber 512 or an outer diameter of a separate optical pathway for transmitting the spectroscopic signal reflected from the target to the spectrometer 611, or an angle of protrusion of said fiber or pathway from the endoscope 510, may affect the intensity of reflected signal.”  Therefore, the information regarding the optical fiber’s diameter and angle of protrusion are inherently used when generating the spectroscopic properties as these structural characteristics inherently affect the intensity of the signal and therefore affect the spectroscopic reading.  If applicant disagrees with the examiner’s position of inherency, see 103 below. 
[Claim 19] Kircher discloses a light source that emits visible and infrared light (Pars 0032-33)
[Claim 20] Kircher discloses a Raman spectrometer (Par 0025)
	[Claim 21] Kircher discloses an imaging sensor (e.g. CCD image sensors; Pars 0266-267)
[Claims 32 and 33] All of the claimed functions/operations in this claim are addressed above, in relation to claims 1 and 2.  Furthermore, Kircher discloses that any/all of the disclosed operations/functions of the device can be implemented by computer program instructions stored on a non-transitory machine readable storage medium (Pars 0304-305).  
[Claim 34] See explanation for claim 3 above.
[Claim 37] See explanation for claim 7 above.
[Claim 39] [Claim 39] See explanation for claims 17 and 18 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chia as applied to claim 5 above, and further in view of US 2020/0264050 to Auner.
	Chia is discussed above, including explicitly teaching “output a spectrometer reading indicative of a composition of the targeted stone 120….In some embodiments, the output composition of the targeted stone 120 is used to identify a type of the targeted stone 120” (Par 0059), but the reference fails to explicitly teach classifying the target as one of renal calculi types including at least one of the types recited.  However, Auner disclose a device/method for spectral analysis and identification of different materials (Title/Abstract), including different types of renal calculi, specifically magnesium ammonium phosphate (Fig. 32; Pars 0186-188), monohydrate calcium oxalate (Fig. 34; Pars 0186-188) and dihydrate calcium oxalate (Fig. 33; Pars 0186-188).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Chia to specifically classify the stones into known types, specifically MAP, COM and/or COD stones, as taught by Auner, as these are merely commonly known types of stones with known spectroscopic signatures that are known to be distinguished/differentiated. 

Claims 12 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Kircher as applied to claims 11 and 32 above, and further in view of US 2008/0125634 to Ryan.
	[Claim 12] Kircher is discussed above, and explicitly teaches delivering the laser beam to the target if the target is identified as a treatment structure type (see discussion of claims 7-10 above), but fails to explicitly teach calculating the distance between the target and the distal end of the optical pathway using spectroscopic properties and then delivering the laser beam to the target if the calculated distance is within a specified laser firing range.  However, in the same field of endeavor, particularly internal laser surgical procedures and identification of material/tissue to be treated, Ryan discloses using spectroscopic data to determine the distance the probe is from the targeted tissue (Par 0100).  Furthermore, Ryan discloses “With use of the tissue identification results (e.g. magnitudes of spectroscopic absorbance peaks taken at various positions of the catheter), controller 50 is programmed to accurately determine the optimal position of the treatment component (shown below in FIG. 2A) of catheter 20 and amount of treatment agent to be discharged.” (Par 0068) and “Upon diagnosing and locating myocardial infarct region 180 and affected surrounding tissue 175, distal end 100 is optimally positioned for delivering treatment to the region”.  The examiner interprets the “optimal position” to be a specified laser firing range, specifically in the embodiment where the treatment device (70) is a laser (Figs. 2 and 6C-6D; Par 0082).   Therefore, it would have been obvious to one of ordinary skill in the art to modify Kircher to include the distance calculation and control taught by Ryan in order to achieve the added benefit of ensuring optimal positioning of the laser endoscopic probe near the target. 
	[Claim 38] As discussed above, in relation to claim 32, Kircher discloses that any/all of the disclosed operations/functions of the device can be implemented by computer program instructions stored on a non-transitory machine readable storage medium (Pars 0304-305).  Therefore, it would have been obvious to include the functions/instructions of distance calculation and control (as discussed in relation to claim 12) taught by Ryan on this computer readable medium, as well. 

Claims 17, 18 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Kircher OR Chia as applied to claims 11 and 32 above, and further in view of US 2017/0173275 to Anderson et al. or US 2003/0191398 to Motz et al. 
[Claims 17 and 18] Kircher/Chia are discussed above, but fail to explicitly teach using the angle of protrusion and/or the outer diameter of the optical pathway/fiber in the generation of spectroscopic properties.  In the field of spectroscopy, it is well understood that the angle of protrusion and the diameter of the optical pathway/fiber affects the spectroscopic reading; see Anderson (Par 0029 and 0133) Motz (Pars 0073 and 0884).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the controller taught by Kircher or Chia to account for, i.e. use, information regarding the angle and diameter of the fiber, as taught by Motz or Anderson, when generating the spectroscopic properties, in order to ensure an accurate reading. 
[Claim 39] As discussed above, in relation to claim 32, both Kircher and Chia disclose that any/all of the disclosed operations/functions of the device can be implemented by computer program instructions stored on a non-transitory machine readable storage medium.  Therefore, it would have been obvious to include the functions/instructions of using information regarding the fiber’s angle and diameter in the spectroscopic analysis (as discussed in relation to claims 17 and 18) as well. 

Conclusion                                                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035. The examiner can normally be reached M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792